DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 21 June 2022, with respect to the rejections of claims 1-5 and 8-20 have been fully considered and are persuasive.  The rejections of claims 1-5 and 8-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  Examiner notes that US 2020/0000241 A1 to Jansen, US 2015/0208814 A1 to Alletto, and US 2019/0320808 A1 to Chapin are particularly relevant.
Regarding independent claims 1, 16, 19, the primary reference Jansen in combination with the secondary reference Alletto teach a mattress, dryer, fan, supply duct, and discharge duct.  However, the combination of Jansen and Alletto fails to teach Applicant’s claimed “the fan having an inlet to suction air to the fan and at least one outlet to discharge air from the fan; at least one supply duct coupled to the outlet of the fan to receive the air from the fan; and a discharge duct coupled to an outlet of the supply duct through which air is discharged upward from the supply duct to a base of the discharge duct, the discharge duct being exposed through a plurality of top openings formed in the top plate of the support so that discharged air flows upward from the supply duct by passing through the discharge duct in a direction toward the mattress and then through at least one of the top openings in the top plate, 2Serial No. 17/090,062Docket No. HI-1761 Reply to Office Action dated wherein the at least one supply duct is coupled to the outlet of the fan and is coupled to the base of the discharge duct”.  In other words, not only are Applicant’s supply and discharge ducts connected to each other, but structurally the supply duct must be “coupled to the outlet of the fan and is coupled to the base of the discharge duct”.  Jansen fails to teach this limitation because the air is discharged directly through the opening (see Jansen Fig. 2 elements 34, 74, and 32) without a separate supply duct passing through and coupled to the base of the discharge duct.  Alletto fails to teach the claimed limitations because the supply and discharge ducts are integrated as one (see Alletto Fig. 4).  Finally Chapin fails to teach the claimed limitations because the supply and discharge ducts are integrated into the mattress plate (see at least Chapin Figs. 34-36).  There is no teaching or suggestion in the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673